 
EXHIBIT 10.14


WAIVER NO. 2 TO
CREDIT AND GUARANTY AGREEMENT


This WAIVER NO. 2 TO CREDIT AND GUARANTY AGREEMENT (this “Waiver”) dated as of
November 18, 2010, is among AboveNet, Inc., a Delaware corporation (“AboveNet”),
AboveNet Communications, Inc., a Delaware corporation, AboveNet of Utah, LLC, a
Delaware limited liability company, AboveNet of VA, LLC, a Virginia limited
liability company, and AboveNet International Inc., a Delaware corporation,
(together, hereinafter the “Borrowers”), the undersigned Lenders and Societe
Generale, as administrative agent (the “Administrative Agent”).


WHEREAS, the Borrowers, the Administrative Agent, CIT Lending Services
Corporation, as documentation agent (the “Documentation Agent” and together with
the Administrative Agent, the “Agents”) and the Lenders are parties to that
certain Credit and Guaranty Agreement dated as of February 29, 2008, as amended
by Waiver and Amendment No. 1 to the Credit and Guaranty Agreement dated as of
September 22, 2008, as further amended by Amendment No. 2 to the Credit and
Guaranty Agreement dated as of June 29, 2009 and as further amended by Amendment
No. 3 to the Credit and Guaranty Agreement dated as of March 4, 2010 (as so
amended, and as the same may be hereafter further amended, modified,
supplemented or restated from time to time, the “Credit Agreement;” undefined
capitalized terms used herein shall have the meanings assigned thereto in the
Credit Agreement), pursuant to which the Lenders have agreed to make certain
“Loans” and other financial accommodations to the Borrowers;


WHEREAS, the Borrowers have informed the Lenders that AboveNet intends to
declare and pay a dividend in an amount of $5.00 per common share, in an amount
in the aggregate not to exceed $130,000,000, payable to holders of its common
shares, such dividend to be declared, have a record date of, and be paid on or
before December 31, 2010 (the “Proposed Dividend”, and the declaration and
payment of such Proposed Dividend, the “Permitted Dividend”), and request that
the Lenders waive the Borrowers’ compliance with the negative covenant set forth
in Section 7.06 of the Credit Agreement solely with respect to the Permitted
Dividend and any other provisions of the Credit Agreement that may be implicated
in connection with the Permitted Dividend;


WHEREAS, the Borrowers have informed the Lenders that the Borrowers intend to
enter into new financing arrangements, the proceeds of which shall be used,
among other things, for the repayment in full of all Obligations outstanding
under the Loan Documents, upon which the Loan Documents and the Commitment of
each Lender shall be terminated in accordance with the terms of the Loan
Documents; and


WHEREAS, the undersigned Lenders, the Administrative Agent and the Borrowers are
entering into this Waiver pursuant to Section 12.01 of the Credit Agreement.


NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Administrative Agent and the Lenders agree as
follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.  Waiver. Effective as of the date hereof and subject to the satisfaction of
the conditions set forth in Section 2, the undersigned Lenders hereby waive the
compliance by the Borrowers with (a) the provisions of Section 7.06 of the
Credit Agreement solely in respect of the Permitted Dividend and (b) any other
provisions of the Credit Agreement that may be implicated in connection with the
Permitted Dividend.


2.  Conditions Precedent.  This Waiver shall become effective as of the date
hereof, if, and only if the Administrative Agent has received duly executed
originals of this Waiver signed by each of the Borrowers, the Required Lenders
and the Administrative Agent.


3.  Representations and Warranties of the Borrowers.  The Borrowers hereby
represent and warrant as follows:


(a)  This Waiver and the Credit Agreement except as waived hereby constitute
legal, valid and binding obligations of the Borrowers and are enforceable
against the Borrowers in accordance with their terms.


(b)  Upon the effectiveness of this Waiver, the Borrowers hereby reaffirm all
representations and warranties made in the Credit Agreement, and to the extent
the same are not amended hereby, agree that all such representations and
warranties shall be deemed to have been remade as of the date of delivery of
this Waiver, unless and to the extent that any such representation and warranty
is stated to relate solely to an earlier date, in which case such representation
and warranty shall be true and correct as of such earlier date.


(c)  As of the date hereof, and after giving effect to this Waiver (and any
prior waivers), the Borrowers shall be in compliance with all the terms and
provisions set forth in the Credit Agreement, subject to this Waiver, on its
part to be observed or performed, and no Event of Default or Default shall have
occurred and be continuing.


(d)  The Permitted Dividend does not contravene the terms of any of Borrower’s
Organizational Documents or violate any Law.


4.  Reference to and Effect on the Credit Agreement.


(a)  Upon the effectiveness of this Waiver each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Credit Agreement subject to this
Waiver, and each reference to the Credit Agreement in any other document,
instrument or agreement shall mean and be a reference to the Credit Agreement
subject to this Waiver.


(b)  The Credit Agreement subject to this Waiver, and all other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect, and are hereby ratified and confirmed.


(c)  Except as expressly provided herein, the execution, delivery and
effectiveness of this Waiver shall not operate as a waiver of any right, power
or remedy of the Agents or the Lenders, nor constitute a waiver of any provision
of the Credit Agreement or any other documents, instruments and agreements
executed and/or delivered in connection therewith.
 
 
-2-

--------------------------------------------------------------------------------

 
 
5.  Release.  The Borrowers acknowledge that Lenders would not enter into this
Waiver without the Borrowers’ assurance that the Borrowers have no claim against
the Agents, the Lenders, or any other Indemnitees.  Each Borrower, for itself
and on behalf of its officers and directors, and its respective predecessors,
successors and assigns (collectively, the “Releasors”) releases each of the
Agents, the Lenders and any other Indemnitee from any known or unknown claims
which such Borrower now has against any of the Agents, the Lenders or any other
Indemnitee of any nature, including any claims that any Releasor, or any
Releasor’s successors, counsel and advisors may in the future discover they
would have had now if they had known facts not now known to them, whether
founded in contract, in tort or pursuant to any other theory of liability,
including but not limited to any claims arising out of or related to the Loan
Documents or the transactions contemplated thereby.


6.  GOVERNING LAW. THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE OTHER REMAINING TERMS OF THE CREDIT AGREEMENT AND THE INTERNAL LAWS (AS
OPPOSED TO CONFLICT OF LAW PROVISIONS) OF THE STATE OF NEW YORK.


7.  Paragraph Headings.  The paragraph headings contained in this Waiver are and
shall be without substance, meaning or content of any kind whatsoever and are
not a part of the agreement among the parties hereto.


8.  Counterparts.  This Waiver may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
 
-3-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF. this Waiver has been duly executed as of the day and year
first above written.


THE BORROWERS:
AboveNet, Inc., a Delaware corporation
                 
By: 
/s/ Robert Sokota  
Name:
Robert Sokota
 
Title:
Senior Vice President and General Counsel
                 
AboveNet Communications, Inc., a
Delaware corporation
                 
By:
/s/ Robert Sokota  
Name: 
Robert Sokota
 
Title:
Senior Vice President and General Counsel
                 
AboveNet of Utah, LLC,
by AboveNet Communications, Inc.,
its sole member
                 
By:  
/s/ Robert Sokota  
Name:  
Robert Sokota
 
Title:
Senior Vice President and General Counsel
                 
AboveNet of VA, LLC,
by AboveNet Communications, Inc.,
its sole member
                 
By:
/s/ Robert Sokota  
Name:  
Robert Sokota
 
Title:
Senior Vice President and General Counsel
                 
AboveNet International, Inc., a Delaware
corporation
                 
By:
/s/ Robert Sokota  
Name:
Robert Sokota
 
Title:
Senior Vice President and General Counsel



 
-4-

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
SOCIETE GENERALE,
as Administrative Agent
         
 
     
By:  
/s/ Elaine Khalil  
Name:  
Elaine Khalil
 
Title:
Managing Director



 
-5-

--------------------------------------------------------------------------------

 


LENDERS:
SOCIETE GENERALE
                 
By:  
/s/ Elaine Khalil  
Name:  
Elaine Khalil
 
Title:
Managing Director

 
 
-6-

--------------------------------------------------------------------------------

 



 
CIT LENDING SERVICES CORPORATION
         
 
     
By:  
/s/ Anthony Holland  
Name:  
Anthony Holland
 
Title:
Vice President



 
-7-

--------------------------------------------------------------------------------

 
 

 
SUNTRUST BANK
                 
By:  
/s/ Brian Guffin  
Name:  
Brian Guffin
 
Title:
Vice President



 
-8-

--------------------------------------------------------------------------------

 
 